NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0027n.06

                                   Case Nos. 17-6469/17-6524

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                             Jan 16, 2019
NTCH-WEST TENN, INC.,                                 )
                                                                         DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,/Cross-Appellee,           )
                                                      )     ON APPEAL FROM THE UNITED
v.                                                    )     STATES DISTRICT COURT FOR
                                                      )     THE WESTERN DISTRICT OF
ZTE CORPORATION,                                      )     TENNESSEE
                                                      )
       Defendant-Appellee,/Cross-Appellant.           )
                                                      )


       BEFORE: KEITH, COOK, and LARSEN, Circuit Judges.

       COOK, Circuit Judge. Plaintiff NTCH-West Tenn, Inc. (“NTCH-TN”), an American

cellular network operator, sought recovery from defendant ZTE Corporation (“ZTE Corp.”), a

Chinese network equipment manufacturer in federal court in Tennessee. The district court

dismissed Plaintiff’s diversity action, finding that NTCH-TN failed to establish a prima facie basis

for the court to exercise specific jurisdiction over Chinese defendant ZTE Corp. NTCH-TN now

appeals that determination. For the reasons explained here, we AFFIRM.

                                                 I.

       This is a case about jurisdiction. It involves unsuccessful and prolonged business ventures,

numerous corporate partners and affiliates, and a foreign defendant. But at bottom, the appeal
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


concerns a simple question: Did NTCH-TN establish sufficient facts supporting the exercise of

personal jurisdiction over Chinese defendant ZTE Corp.?

       ZTE Corp. used its wholly-owned American subsidiary and sales-arm, ZTE USA, to sell

cellphone network equipment to Tennessee plaintiff NTCH-TN’s Florida-based affiliate, PTA-

FLA. ZTE USA signed a purchase agreement with PTA-FLA requiring the American subsidiary

to install ZTE Corp.-manufactured equipment and provide support services for a cell phone

network in Florida. The agreement—to which neither NTCH-TN nor ZTE Corp. was party—

marked the start of an ultimately unproductive venture.

       Soon after installation, PTA-FLA realized the equipment failed to meet U.S. regulations

and could not function without causing disruption. Bypassing the American subsidiary, PTA-FLA

complained directly to ZTE Corp., which assured PTA-FLA that it would fix the equipment. But

when the network issues persisted, PTA-FLA decided to exit the Florida market, selling its

network to a buyer who conditioned its purchase on PTA-FLA’s removal of ZTE Corp.’s

malfunctioning equipment.

       Looking to mitigate its losses, PTA-FLA arranged for NTCH-TN to install the ZTE

equipment in Tennessee. Installation commenced on ZTE Corp.’s assurance that it would fix the

equipment for NTCH-TN’s use there.         But when NTCH-TN deployed the equipment, it

experienced the same network malfunctions that PTA-FLA had confronted in Florida. Once again,

the Chinese manufacturer promised NTCH-TN a fix, this time sending China-based engineering

teams to Tennessee to attempt repairs. When the engineers failed to fix the problem, NTCH-TN

decided to abandon use of the defective equipment. ZTE Corp. later “acknowledged that the ZTE

[e]quipment was merely a platform for experimentation in the American market” and never

intended for commercial use.


                                              -2-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


       NTCH-TN sued ZTE Corp. alleging various state law claims, including breach of contract,

fraudulent misrepresentation, tortious interference with contract, and unjust enrichment. ZTE

Corp. moved for the court to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2). In support, ZTE Corp. proffered a declaration from its legal director stating

that ZTE Corp. never entered into a contract with, received purchase orders from, or delivered

equipment to NTCH-TN.        The declaration also stated that “[a]t ZTE USA’s request, ZTE

Corporation provided service support to ZTE USA in Tennessee on three occasions in 2009. In

total, ZTE Corporation sent two employees to Tennessee to provide such service support to ZTE

USA.” ZTE Corp.’s other submissions confirmed that NTCH-TN contracted with ZTE USA,

rather than ZTE Corp.

       ZTE Corp.’s submission of affidavits shifted NTCH-TN’s burden of proof. Now, though

NTCH-TN still needed to “make only a prima facie showing that personal jurisdiction exists in

order to defeat dismissal,” AlixPartners, LLP v. Brewington, 836 F.3d 543, 548–49 (6th Cir. 2016)

(quoting Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)), it

could not rely on its complaint to do so—it had to “by affidavit or otherwise, set forth specific

facts showing that the court ha[d] jurisdiction” over ZTE Corp. Theunissen v. Matthews, 935 F.2d

1454, 1458 (6th Cir. 1991). So NTCH-TN proffered the declaration of Development Manager

Eric J. Steinmann (the “Declaration”), its representative in negotiations with ZTE USA. NTCH-

TN relied on the following portions to support personal jurisdiction:

       ¶5.     ZTE Corp[.] manufactures and supplies telecommunications equipment, hardware,
       related software, and related support services to United States markets.
       ¶6.      ZTE Corp[.] equipment ships directly from China and requires ZTE Corp[.]
       engineers from China to develop software, and come to the United States to provide
       installation and commissioning support as well as trouble shooting software and hardware
       issues from China and deploying engineers on the ground in the United States.


                                               -3-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


       ¶7.    ZTE Corp[.] sent ZTE Corp[.] engineers from China to Tennessee on multiple
       occasions to provide support and repair ZTE Corporation equipment.
       ¶8.    ZTE Corp[.] promised that its equipment would meet United States standards,
       which include UL certification.
       ¶9.    ZTE Corp[.] did not meet UL certification standards and attempted to fraudulently
       put UL stickers on ZTE Equipment in China. A ZTE USA employee told ZTE Corp[.] that
       this was improper and the stickers should not be placed on the equipment.
       ¶10. The engineers from China that ZTE Corp[.] sent to Tennessee were unable to repair
       or make functional all network capabilities and NTCH-TN eventually was required to
       engage a third-party to make certain capabilities functional. This cost was not planned for
       in NTCH-TN’s budget.
       ¶11: ZTE Corp[.] employees assured NTCH-TN that it would be capable of remedying
       the prior problems with the ZTE equipment and make sure the network fully functioned
       with all [U.S.] regulatory requirements being met.

       ¶12. ZTE Corp[.] was either incapable or unwilling to make the network in Tennessee
       fully functional.

       After evaluating the Steinmann Declaration, the district court found its facts insufficient to

support NTCH-TN’s argument that ZTE Corp. purposefully availed itself of the privilege of

conducting business in Tennessee, such that a district court sitting in Tennessee would have

specific jurisdiction over the Chinese corporation. The district court therefore dismissed NTCH-

TN’s claims against ZTE Corp.

       On appeal, NTCH-TN challenges that judgment and asserts that the district court

improperly relied on ZTE Corp.’s version of disputed facts in coming to that conclusion.

                                                II.

       To support specific jurisdiction, NTCH-TN must make a prima facie showing that ZTE

Corp.’s contacts with Tennessee “proximately result from actions by [ZTE Corp.] [it]self that

create a ‘substantial connection’ with the forum State.” Neogen Corp. v. Neo Gen Screening, Inc.,

282 F.3d 883, 889 (6th Cir. 2002) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985)). That is, if ZTE Corp. engaged in significant activities in Tennessee or created continuing

                                               -4-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


contractual obligations between itself and residents of Tennessee, the Chinese manufacturer has

availed itself of the privilege of conducting business with the benefits and protections of Tennessee

law. See MAG IAS Holdings, Inc. v. Schmuckle, 854 F.3d 894, 900 (6th Cir. 2017); Burger King,

471 U.S. 475–76 (1985).

       According to NTCH-TN, ZTE Corp. purposefully availed itself of the benefits of

Tennessee law in several ways: the Chinese manufacturer orally agreed with NTCH-TN to make

the equipment functional in Tennessee, controlled ZTE USA’s negotiations with NTCH-TN to

move the equipment to Tennessee, and dispatched personnel to Tennessee to repair the equipment.

Although the district court must read the Declaration in a light most favorably supporting NTCH-

TN’s version of events, it need not ignore undisputed facts or representations from ZTE Corp.’s

submissions. Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 153 (6th Cir. 1997). To

prevail on an argument that the district court erred in weighing the affidavits, NTCH-TN must

show that the district court relied on ZTE Corp.’s version to negate facts in the Declaration. Id.

(citing Theunissen, 935 F.2d at 1459).

                                                III.

                                                 A.


       The district court’s review did not improperly countenance inconsistent facts from ZTE

Corp.’s affidavits. Although NTCH-TN contends that the district court erred by ignoring facts

tending to show jurisdiction—such as ZTE Corp.’s oral agreement with NTCH-TN, control over

the negotiations to move ZTE Corp. equipment from Florida to Tennessee, and dispatch of China-

based personnel to the installation sites in Tennessee—the court’s opinion demonstrates that the

court accepted all of the facts that the Steinmann Declaration substantiated, and looked to ZTE

Corp.’s version only to fill in any gaps.

                                                -5-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


       Take ZTE Corp.’s alleged oral promise to make the equipment work in Tennessee. R. 97-

1, Steinmann Decl. ¶11, PageID 2289 (“ZTE Corp[.] employees assured NTCH-TN that it would

be capable of remedying the prior problems with the ZTE Equipment and make sure the network

fully functioned with all U.S. regulatory requirements being met.”). The district court accepted

the Declaration’s point that ZTE Corp. formed “a separate, presumably oral, contract with NTCH-

TN” by “promis[ing] to provide software support in China, equipment [. . .], and technical support

in Tennessee in an attempt to fix the ZTE equipment and make the network functional . . . .” But

the district court recognized that the existence of an oral contract alone did not answer the

jurisdictional question. Instead, the question was “whether ZTE Corp. intended to create a

continuing, ongoing relationship with the forum.” This required the district court to look beyond

NTCH-TN’s assertion that an oral contract existed to determine the contours of the parties’

relationship.

       Similarly, NTCH-TN maintains that the court should have credited its evidence that ZTE

Corp. itself negotiated the deal to move the equipment to Tennessee. But as the district court

noted, the Declaration makes no mention of any ex ante negotiations. It picks up after the move,

describing the back-and-forth between NTCH-TN and ZTE Corp. over repairs and installation of

equipment already in Tennessee. Even then, the Declaration alleges only that the Chinese

manufacturer would be “capable” of fixing prior equipment problems—not that “ZTE Corp[.]

knowingly committed to the performance of actions in Tennessee,” as NTCH-TN contends.

       True, the Declaration established that ZTE Corp. sent its engineers from China to

Tennessee “to provide support and repair [the] equipment.” But NTCH-TN alleged only that ZTE

Corp. deployed engineers on “multiple occasions.” The court was well within its power to accept

ZTE Corp.’s more specific representation that it sent personnel to Tennessee just three times in


                                              -6-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


2009, and that those engineers came at ZTE USA’s request to support the subsidiary’s work under

its own agreement with NTCH-TN. The court cannot assume that ZTE Corp. engineers performed

repairs under an independent contractual obligation to NTCH-TN when the Declaration fails to

allege or substantiate that fact.

                                                 B.


        The district court also found that NTCH-TN’s proffer fell short of a prima facie showing

of purposeful availment justifying specific jurisdiction. We agree.

        NTCH-TN bore the burden of proving that ZTE Corp. purposefully availed itself of the

privilege of conducting business within Tennessee, thus invoking the benefits and protections of

Tennessee law. See Tenn. Code Ann. § 20-2-214(a)(6); Harmer v. Colom, 650 F. App’x 267, 272

(6th Cir. 2016) (“Tennessee’s long-arm statute goes to the due process clause’s limit.”). But the

Steinman Declaration does not satisfy NTCH-TN’s burden. See J. McIntyre Mach., Ltd. v.

Nicastro, 564 U.S. 873, 886 (2011) (“[I]t is petitioner’s purposeful contacts with [the forum State],

not the United States, that alone are relevant.”). Stating that ZTE Corp. engineers must travel to

the United States to support equipment installation does not suffice. Similarly, ZTE Corp.’s

promise that its equipment complies with U.S. regulations and industry standards, does not

demonstrate that ZTE Corp. purposefully directed its activities at Tennessee.

        NTCH-TN’s proffer does establish some acts by ZTE Corp. that could, in some

circumstances, create a substantial connection with Tennessee. For example, ZTE Corp. orally

agreed that “it would be capable of remedying the prior [network] problems.” But a contract with

an out-of-state party does not automatically establish the sufficient minimum contacts with the

forum because merely making a contract “does not mean that [one] purposefully availed itself of

the ‘benefits and protections’ of [forum] law.” Kerry Steel, 106 F.3d at 151. Instead, NTCH-TN

                                                -7-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


needed to show that ZTE Corp. set in motion an ongoing business relationship, rather than a “one-

shot affair.” CompuServe Inc. v. Patterson, 89 F.3d 1257, 1265 (6th Cir. 1996) (citation omitted).

To that end, the district court correctly looked for a richer array of contacts—“prior negotiations,

contemplated future consequences, the terms of [a] contract, and the actual course of dealing”—

that could have shown some “future consequences” as “the real object of the business transaction.”

Lanier v. Am. Bd. of Endodontics, 843 F.2d 901, 910 (6th Cir. 1988). For example, in Burger King

the Supreme Court held that a district court in Florida had jurisdiction over a Michigan resident

because he “deliberately ‘reach[ed] out’” and “negotiated with a Florida corporation for the

purchase of a long-term franchise” there. Burger King, 471 U.S. at 479–80 (citation omitted); see

also Air Prods., 503 F.3d at 551.

       By the same token, ZTE Corp. engineers traveled “to Tennessee on multiple occasions to

provide support and repair . . . equipment,” but this physical entry, “certainly a relevant contact,”

Schmuckle, 854 F.3d at 900, does not satisfy NTCH-TN’s burden to show that ZTE Corp. intended

to forge an ongoing business relationship with NTCH-TN in Tennessee. Had the Declaration

included evidence that ZTE Corp. contemplated stationing its software developers in Tennessee

or regularly dispatching engineers to maintain the equipment, these allegations could have

supported specific jurisdiction. Instead, NTCH-TN offers evidence of a lone oral agreement with

ZTE Corp. and a general allegation that ZTE Corp. engineers traveled to the state on multiple

occasions. These “occasional acts” borne out in the Declaration create only an “attenuated”

affiliation with Tennessee that do not support exercising jurisdiction. See Burger King, 471 U.S.

at 475 n.18 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)). Absent evidence

of an ongoing business relationship, the district court properly determined that it lacked

jurisdiction over ZTE Corp.


                                                -8-
Case Nos. 17-6469/6524, NTCH-West Tenn, Inc. v. ZTE Corp.


                                              IV.

       Construed in the light most favorable to it, NTCH-TN proffers insufficient facts to make a

prima facie showing that ZTE Corp.’s connections with Tennessee are substantial enough that it

should reasonably have anticipated being haled into court there. See CompuServe, Inc., 89 F.3d at

1264 (6th Cir. 1996). Further, NTCH-TN fails to demonstrate that the district court improperly

construed facts in favor of movant ZTE Corp. Because NTCH-TN failed to support its allegations

that ZTE Corp. intended an ongoing relationship with Tennessee or its residents, we agree with

the judgment of the district court that this one-off deal cannot underpin purposeful availment,

AFFIRM the district court’s dismissal for lack of personal jurisdiction, and DISMISS defendant’s

cross-appeal as moot.




                                              -9-